USCA4 Appeal: 22-1798      Doc: 9         Filed: 09/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1798


        In re: DEANDRE JOHNSON,

                            Petitioner.



                     On Petition for Writ of Mandamus. (2:21-cv-00511-RAJ-LRL)


        Submitted: August 26, 2022                                  Decided: September 29, 2022


        Before DIAZ, RICHARDSON, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Deandre Johnson, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1798      Doc: 9         Filed: 09/29/2022      Pg: 2 of 2




        PER CURIAM:

               Deandre Johnson petitions for a writ of mandamus seeking an order directing the

        district court to vacate some of his state court convictions and bar his retrial on those

        counts. We conclude that Johnson is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner “has no other adequate means to attain the relief [he] desires” and

        demonstrates “a clear and indisputable right” to that relief. Murphy-Brown, 907 F.3d at

        795 (alteration and internal quotation marks omitted).

               Johnson has not demonstrated either “a clear and indisputable right” to the vacatur

        of his challenged state court convictions or that he lacks other adequate means of obtaining

        such relief. See id (internal quotation marks omitted). Insofar as Johnson alleges that the

        district court has unreasonably delayed in ruling on his pending 28 U.S.C. § 2254 petition,

        the present record does not reveal undue delay in the district court.

               Accordingly, we deny the petition for writ of mandamus. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                     2